Citation Nr: 1508750	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connected for basal cell carcinoma, claimed as multiple myeloma associated with herbicide exposure.  

In November 2012, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2012 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of basal cell carcinoma.  

2.  Symptoms of basal cell carcinoma were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

3.  The Veteran's basal cell carcinoma is not etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in February 2008, prior to the initial adjudication of the claims in May 2008.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for basal cell carcinoma, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from February 2013, and the Veteran's statements.  

As indicated above, the Board previously remanded the issue of service connection in November 2012 for additional development.  Specifically, the Board requested that updated treatment records for the Veteran's basal cell carcinoma be obtained and associated with the claims file.  Updated VA treatment records have been associated with the file.  In addition, the Appeals Management Center sent notification to the Veteran in January 2013 requesting the Veteran submit any additional private medical records or complete a VA Form 21-4142 (Authorization for Release of Information) to allow VA to retrieve any outstanding private medical records.  The Veteran has not provided any additional private medical records or submitted a completed VA Form 21-4142.  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the Board requested the Veteran be afforded a VA examination, which was conducted in February 2013.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2013 VA examination is adequate with regard to the claim of service connection for basal cell carcinoma.  The opinions expressed within the February 2013 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

In this case, basal cell carcinoma, a skin cancer, is not among those diseases deemed to be associated with herbicide exposure; therefore, the Veteran is not entitled to the presumptive service connection provisions of 38 C.F.R. § 3.309(e).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Basal cell carcinoma, a malignant tumor, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as basal cell carcinoma, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for basal cell carcinoma.  Specifically, the Veteran contends that his basal cell carcinoma is a direct result of exposure to Agent Orange and/or exposure to sunlight incurred during active service in the Republic of Vietnam.  

The Board first finds that the Veteran has a current diagnosis of basal cell carcinoma.  While the Veteran's initial claim for disability compensation indicated he was claiming multiple myeloma, VA treatment records beginning in December 2006 provide a diagnosis of basal cell carcinoma of the nose.  December 2006 VA treatment records also provided a diagnosis of pigmented basal cell carcinoma of the left temple, but indicated that a diagnosis of melanoma should be ruled out.  The December 2013 VA examiner confirmed the diagnosis of basal cell carcinoma, and that the Veteran is currently receiving continued treatment.  

After a careful review of all the evidence of record, lay and medical, the Board next finds that the Veteran's current basal cell carcinoma is not etiologically related to active service, to include exposure to herbicides or excess sunlight.  As indicated above, basal cell carcinoma is not among those conditions deemed to be associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, while the Veteran has confirmed service in the Republic of Vietnam, the Veteran is not entitled to the presumptive service connection provisions of 38 C.F.R. § 3.309(e).  

The Board finds that the Veteran did not experience symptoms of basal cell carcinoma in service.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to skin cancer.  The March 1973 service separation examination noted a normal examination, including no indication of any abnormal skin marks or lesions.  The Veteran has not otherwise contended that he experienced symptoms of basal cell carcinoma during active service.  

The Board also finds that the Veteran did not experience symptoms of basal cell carcinoma to a compensable degree within one year of service separation, or continuous symptoms of basal cell carcinoma since service separation.  In this regard, the Veteran has made several statements in which he contends that he began to experience symptoms of basal cell carcinoma following his return from his second tour of duty in the Republic of Vietnam; however, the Board finds these statements to be outweighed by the medical evidence of record.  

The Veteran contends that symptoms of basal cell carcinoma began in close proximity to his 1973 separation from service.  In a February 2008 statement, the Veteran contends that he developed a black spot on the side of his face following his second tour of duty in Vietnam.  The Veteran further indicated that he did not seek treatment for the skin spot as he thought it would go away.  An October 2006 VA treatment record indicates the Veteran presented with a pigmented lesion on the left side of the face, which the Veteran reported had been developing ulceration over the preceding 20 years, and an ulcerated lesion on the nose, which the Veteran reported had been present for eight months.  A December 2006 VA treatment record indicates the Veteran presented with a lesion on the left temple that had been present for more than 15 years, but had been growing in size over the last few years, and a lesion on the nose that had been present for approximately one year.  

A VA examination was conducted in November 2013 to assess the nature, extent, onset, and etiology of the Veteran's basal cell carcinoma, as requested in the November 2012 Board remand order.  As part of the November 2012 Board Remand order, the February 2013 VA examiner was specifically asked to opine as to whether the Veteran's basal cell carcinoma manifested to a compensable degree within one year of service separation.  

The February 2013 VA examination report indicated that the Veteran reported that he had a mole on his left temple upon returning from Vietnam.  The VA examiner noted that the while the Veteran currently had gray hair, he was dark-haired when he was younger.  In addition, the VA examiner indicated that the Veteran denied significant sunburns at any time, and specifically did not recall any blistering sunburn or a sunburn severe enough for the skin to peel.  Following examination, the VA examiner provided an unfavorable opinion explaining that the Veteran's basal cell carcinoma was not diagnosed until 2006, more than 30 years following separation for service, and therefore, was less likely than not due attributable to the Veteran's service in the Republic in Vietnam.    

In addition, the February 2013 VA examiner was also asked to opine on whether the Veteran's basal cell carcinoma had its onset during service or was otherwise medically related to active duty service, including due to presumed exposure to herbicides.  The VA examiner opined that the Veteran's basal cell carcinoma is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the VA examiner indicated that she was not aware of any causal relationship between exposure to Agent Orange and the development of basal cell carcinoma.  Additionally, the VA examiner indicated that the Veteran did not report a history of significant sunburns during active service.  

As indicated above, the first objective medical evidence that the Veteran has basal cell carcinoma was in December 2006, more than 30 years after separation service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnosis of basal cell carcinoma to any aspect of the Veteran's active service, to include exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of basal cell carcinoma.

The Board finds that the Veteran is competent to report the presence of a mole or skin rash that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, to include on the basis that the disorder was manifest to a compensable degree within one year after discharge or on the basis of continuous symptoms since service, the Board finds that the etiology of his basal cell carcinoma falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Skin cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between basal cell carcinoma and the Veteran's service, the Board finds that the Veteran's skin cancer is not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's current skin cancer and active service, including no credible evidence of chronic symptoms of skin cancer in service, symptoms of skin cancer that manifested to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of skin cancer since service that would serve as a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for skin cancer, including as due to herbicide exposure and presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for basal cell carcinoma is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


